Opinion by
Henderson, J.,
All of the material propositions presented for the consideration of the court on this appeal were considered and answered in the case of the Commonwealth v. Vigliotti, 75 Pa. Superior Ct. 366, and in the opinion of the Supreme Court in the same case filed May 26, 1921, and a restatement of the reasons on which the decisions are based is unnecessary.
The court properly refused the offers of evidence covered by the second, fourth and fifth assignments, as the evidence tendered was not responsive to the indictment. The offer in evidence of a bottle of Horke Vino alleged to have been sold by the defendant was competent in *381connection with the other evidence in the case. The objection of the defendant to that offer was properly overruled.
The assignments are dismissed; the judgment is affirmed, and the record remitted to the court below. And it is ordered that the defendant appear in that court at such time as he may be there called and that he be by that court committed until he has complied with the sentence or any part of it which had not been performed at the time the appeal in this case was made a supersedeas.